       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 1 of 47




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARK and LORI FUEHRER,              :
on behalf of themselves and all     :
others similarly situated,          :
                                    :
                      Plaintiffs,   :      Case No. 5:20-cv-03910
                                    :      The Honorable Edward G. Smith
              v.                    :
                                    :
NESTLĖ PURINA PETCARE               :
COMPANY,                            :
                                    :
                                    :
                      Defendant.    :

 PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED MOTION
 FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT, SERVICE AWARD,
             ATTORNEYS’ FEES, AND LITIGATION EXPENSES



                                    Kevin S. Riechelson
                                    Attorney I.D. 58960
                                    KAMENSKY COHEN & RIECHELSON
                                    194 South Broad Street
                                    Trenton, New Jersey, 08608
                                    Tel: (609) 394-8585| Fax: (609) 394-8620
                                    KRiechelson@kcrlawfirm.com

                                    Steven D. Liddle*
                                    Laura L. Sheets*
                                    Matthew Z. Robb*
                                    *Admitted Pro Hac Vice
                                    LIDDLE & DUBIN PC
                                    975 E. Jefferson Avenue
                                    Detroit, Michigan 48207-3101
                                    Tel: (313) 392-0015/Fax: (313) (313) 392-0025
                                    sliddle@ldclassaction.com
                                    lsheets@ldclassaction.com
                                    mrobb@ldclassaction.com

                                    Attorneys for Plaintiffs and the putative Class
           Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 2 of 47




                                                   TABLE OF CONTENTS
                                                                                                                                         page

TABLE OF CONTENTS................................................................................................................. i

TABLE OF AUTHORITIES ......................................................................................................... iii

EXHIBIT LIST ............................................................................................................................. vii

   I.     INTRODUCTION                                                                                                                      1

  II.     FACTUAL AND PROCEDURAL BACKGROUND                                                                                                 3

                A. Description of Plaintiffs’ Claims                                                                                        3

                B. Summary of the Litigation                                                                                                4

                C. Terms of the Proposed Settlement                                                                                         5

                D. The Notice Plan, which Is the Best Notice Practicable under the Circumstances,
                   Has Been Effectively Implemented, and the Reaction of the Class Has Been
                   Overwhelmingly Positive                                                     7

                E. Class Counsel’s Work, Skill, and Efficiency on Behalf of the Class                                                       8

DISCUSSION                                                                                                                                  9

III.      The Court Should Finally Approve the Settlement as Fair, Reasonable, and Adequate                                                 9

                A. The Proposed Settlement Is Entitled to a Presumption of Fairness and Satisfies the
                   Nine-Prong Girsh Factors that Are Used to Evaluate Whether a Settlement is Fair,
                   Reasonable, and Adequate under the Circumstances                                11

                     1.     Complexity, Expense and Likely Duration of the Litigation                                                     13
                     2.     Reaction of the Class to the Settlement                                                                       14
                     3.     Stage of the Proceedings and the Amount of Discovery Completed                                                19
                     4.     Risks of Establishing Liability and Damages                                                                   21
                     5.     Risks of Maintaining the Class Action through Trial                                                           22
                     6.     Ability of the Defendant to Withstand a Greater Judgement                                                     24
                     7.     Range of Reasonableness of the Settlement Fund in Light of the Best Possible
                            Recovery and All the Attendant Risks of Litigation                       24

                                                                      i
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 3 of 47




IV.    CLASS COUNSEL’S REQUEST FOR ATTORNEYS’ FEES AMOUNTING TO ONE-
       THIRD OF THE COMMON FUND IS FAIR AND REASONABLE            25

         A. The Size of the Fund Created and the Number of Persons Benefitted            28

         B. The Presence or Absence of Substantial Objections by Members of the Class to the
            Settlement Terms and/or Fees Requested by Counsel                             29

         C. The Skill and Efficiency of the Attorneys Involved                           29

         D. The Complexity and Duration of the Litigation                                30

         E. The Risk of Nonpayment                                                       31

         F. The Amount of Time Devoted to the Case by Plaintiffs’ Counsel                31

         G. The Awards in Similar Cases                                                  32

         H. The Value of Benefits Accruing to Class Members Attributable to the Efforts of
            Class Counsel as Opposed to the Efforts of Other Groups, such as Governmental
            Agencies Conducting Investigations                                         32
         I. The Percentage Fee that Would Have Been Negotiated Had the Case Been
            Subject to a Private Contingent Fee Arrangement at the Time Counsel Was
            Retained                                                                     33

         J. Innovative Terms of Settlement                                               34

         K. Lodestar Cross-Check                                                         34

V.     REIMBURSEMENT OF CLASS COUNSEL’S EXPENSES IS WARRANTED                            35


VI.    THE REQUESTED $1,000 SERVICE AWARD FOR THE PLAINTIFFS/CLASS
       REPRESENTATIVES IS REASONABLE                            36

VII.   CONCLUSION                                                                        37




                                             ii
           Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 4 of 47




                                                TABLE OF AUTHORITIES
                                                                                                                                    page(s)
Cases

Alley v. Western Sugar Cooperative, Case No. 2017-cv-30078
(Col., Morgan Cnty. Dist. Ct.) ..........................................................................................13, 25, 32

Babb v. Lee Cty. Landfill SC, LLC, 298 F.R.D. 318 (D.S.C. 2014) .............................................14

Babb v. Lee Cty. Landfill SC, LLC, 747 S.E.2d 468 (2013) .........................................................14

Batties v. Waste Mgmt. of Pa., Inc., 2016 U.S. Dist. LEXIS 186335
(E.D. Pa. May 11, 2016) ...............................................................................................................14

Boeing v. Van Gemert, 444 U.S. 472 (1980) ................................................................................26

Brooks v. Darling Int’l, Inc., 2017 U.S. Dist. LEXIS 49660 (E.D. Cal. March 30, 2017) ................

Burkhead v. Louisville Gas & Elec. Co., 250 F.R.D. 287 (WD. Ky. 2008) ..................................23

Chakejian v. Equifax Info. Servs., 275 F.R.D. 201 (E.D. Pa. 2011) .............................................14

Cochran v. Oxy Vinyls LP, No. 3:06CV-364-H, 2008 WL 4146383 (W.D. Ky. Sept 2, 2008) ....24

Cullen v. Whitman Medical Corp., 197 F.R.D. 136 (E.D. Pa. 2000) ............................................29

Ehrheart v. Verizon Wireless, 609 F.3d 590 (3d Cir. 2010) ..................................................10

Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (1974) .....................................................................29

Esslinger, 2012 U.S. Dist. LEXIS 165773, 2012 WL 5866074 ....................................................34

Fleisher, 2014 WL 866441 ............................................................................................................35

Girsh v. Jepson, 521 F.2d 153 (3d Cir. 1975).................................................................. passim

Gunter v. Ridgewood Energy Corp., 223 F.3d 190 (3d Cir. 2000) .........................................27, 34

Hamilton v. 3D Idapro Solutions, LLC, Case No. 18-cv-54-jdp (W.D. Wis.) ............12, 23, 25, 32

Hensley v. Eckerhart, 461 U.S. 424 (1983) ..................................................................................28

In re Aetna Inc. Sec. Litig., 2001 U.S. Dist. LEXIS 68, Fed. Sec. L. Rep. (CCH) P91,322 (E.D.
Pa. Jan 4, 2001) ............................................................................................................................10

In re American Family Enterprises, 256 B.R. 377 (D.N.J. 2000) ................................................11

                                                                     iii
           Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 5 of 47




In re AT&T Corp. Sec. Litig., 455 F.3d 160 (3d Cir. 2006) ....................................................11, 35

In re CareSciences, Inc. Sec. Litig., Civ. A. No. 01-5266 (E.D. Pa. Oct. 29, 2004) ....................27

In re Cendant Corp. Litig., 264 F.3d 201 (3d Cir. 2001) ....................................................13, 34

In re Certainteed Fiber Cement Siding Litig., 303 F.R.D. 199, 2014 U.S. Dist. LEXIS 36532
(E.D. Pa. 2014) ...................................................................................................................... passim

In re Corel Corp. Sec. Litig., 293 F. Supp. 2d 484 (E.D. Pa. 2003) .............................................27

In re Datatec Sys., Inc. Secs. Litig., No. 04-cv-525, 2007 WL 4225828
(D.N.J. Nov. 28, 2007) ..................................................................................................................36

In re Diet Drugs Prods. Liability Litig., 582 F.3d 524 (3d Cir. 2009) .........................................26

In re Flonase Antitrust Litig., 951 F. Supp. 2d 739 (E.D. Pa. 2013) .................................... passim

In re G.M. Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig.,
55 F.3d 768 3d Cir. 1995........................................................................................................ passim

In re Hemispherx Biopharma, Inc., Sec. Litig., No. 09-cv-5262, Dkt. No. 81, 2011 U.S. Dist.
LEXIS 172214 (E.D. Pa. Feb. 14, 2011) ..........................................................................10, 33, 34

In re Ikon Office Solutions, Inc. Sec. Litig., 209 F.R.D. 94 (E.D. Pa. 2002) ........21, 22, 27, 35

In re Imprelis Herbicide Marketing Sales Practice & Prods. Liability Litig., 296 F.R.D. 351
(E.D. Pa. 2013) ..............................................................................................................................37

In re Janney Montgomery Scott LLC Fin. Consultant Litig., No. 06-cv-3202, 2009 WL 2137224
(E.D. Pa. July 16, 2009) ................................................................................................................29

In re Linerboard Antitrust Litig., MDL No. 1261, 2004 WL 1221350
(E.D. Pa. June 2, 2004) ...........................................................................................................30, 33

In re Orthopedic Bone Screw Prod. Liab. Litig., 176 F.R.D. 158 (E.D.Pa.1997) ........................11

In re Ravisent Techs., Inc. Sec. Litig., 2005 U.S. Dist. LEXIS 6680, Fed. Sec. L. Rep. (CCH) P93,
229 (E.D. Pa. April 18, 2005) .................................................................................................27, 28

In re Rio Hair Naturalizer Prods. Liab. Litig., MDL No. 1055, 1996 WL 780512
(E.D. Mich. Dec. 20, 1996) ...........................................................................................................28

In re Rite Aid Corp. Sec. Litig., 396 F.3d 294 (3d Cir. 2005) ...........................................26, 27, 35



                                                                      iv
           Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 6 of 47




In re Safety Components, Inc. Securities Litig., 166 F. Supp. 2d 72 (D.N.J. 2001) .....................36

In re Schering-Plough Corp., 2012 U.S. Dist. LEXIS 75213, 2012 WL 1964451 (D.N.J. May 31,
2012) .............................................................................................................................................31

In re SmithKline Beckman Corp. Secs. Litig., 751 F. Supp. 525 (E.D. Pa. 1990) ........................37

In re Synthroid Mktg. Litig., 264 F.3d 712 (7th Cir. 2001) ....................................................33, 34

In re Warfarin Sodium Antitrust Litig., 391 F.3d 516 (3d. Cir. 2004) ....................................21, 22

Keech and Newfield v. Sanimax USA, LLC, Case No. 18-cv-683 (D. Minn.) ..................13, 25, 32

Krell v. Prudential Ins. Co. of Am. (in Re Prudential Ins. Co. Am. Sales Practice Litig. Agent
Actions), 148 F.3d 283 (3d. Cir. 1998) ................................................................................. passim

Mehling v. New York Life Ins. Co., 248 F.R.D. 455 (E.D. Pa. 2008) ...........................................26

Moore v. Comcast Corp., No. 08-cv-773, 2011 WL 238821 (E.D. Pa. Jan. 24, 2011) ................26

O’Keefe v. Mercedes-Benz USA, LLC, 214 F.R.D. 266 (E.D. Pa. 2003) ......................................31

Plass, et al v. Sanimax USA, LLC, Case No. 2015-cv-000165
(Wis., Brown Cnty. Cir. Ct.) .............................................................................................13, 25, 32

Serrano v. Sterling Testing Sys., Inc., 711 F. Supp. 2d 402 (E.D. Pa. 2010) ................................36

Snell v. Allianz Life Ins. Co. of N. Am. & Fidelity Union Life Ins. Co., No. 97-cv-2784, 2000 WL
1336640 (D. Minn. Sept. 8, 2000) ................................................................................................28

Stevens v. SEI Invs. Co., 2020 U.S. Dist. LEXIS 35471, 2020 WL 996418
(E.D. Pa. Feb. 28, 2020) ................................................................................................................35

Stoetzner v. U.S. Steel Corp., 897 F.2d 115 (3d Cir. 1990) ..........................................................14

Stoner v. CBA Info. Servs., 352 F. Supp. 2d 549 (E.D. Pa. 2005) ................................................14

Turner v. NFL (In re NFL Players’ Concussion Injury Litig.), 307 F.R.D. 351
(E.D. Pa. 2015) ..............................................................................................................................12

Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541 (2011) ...............................................................23

Statutes

Fed. R. Civ. P. 23(e) ............................................................................................................. passim



                                                                         v
           Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 7 of 47




Fed. R. Civ. P. 23(e)(1) .................................................................................................................10

Fed. R. Civ. P. 23(e)(2) ...............................................................................................10, 11, 17, 33

Fed. R. Civ. P. 23(h) .....................................................................................................................35

Fed. R. Civ. P. 56 ...........................................................................................................................18

Other Authorities

3 Herbert Newberg & Albert Conte, Newberg on Class Actions, § 14.03 at 14-5
(3d ed. 1992) .................................................................................................................................35

5 James Wm. Moore et al., MOORE’S FEDERAL PRACTICE § 23.161[1] (3d ed. 2006) .......10




                                                                       vi
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 8 of 47




                                   INDEX OF EXHIBITS
Exhibit 1 – Declaration of Steven D. Liddle
       Exhibit 1(A) - Proof of Publication Notice in the Morning Call
       Exhibit 1(B) – Settlement Opt Outs
       Exhibit 1(C) – Class Counsel Litigation Costs
Exhibit 2 – [Proposed] Final Order Approving Settlement




                                              vii
        Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 9 of 47




        I.       INTRODUCTION
       Plaintiffs Mark and Lori Fuehrer brought this action on behalf of themselves and a

proposed class of their neighbors against Defendant Nestlé Purina Petcare Company (“Defendant”)

because of property damages allegedly suffered due to noxious emissions from Defendant’s pet

food manufacturing facility in Allentown, Pennsylvania. Defendant’s noxious odors allegedly

invaded the private properties of Plaintiffs and the Class, interfering with the use and enjoyment

of private property and depriving local property holders of the full value of their respective

properties.

       Following an extensive investigation by Plaintiffs’ experienced counsel at Liddle & Dubin,

P.C., which specializes in complex environmental class actions involving noxious industrial

emissions, informal discovery between the parties, and a full-day mediation before a neutral

mediator, the parties presented the Court with a proposed Settlement Agreement that would finally

resolve Plaintiffs’ property damage claims. The proposed Settlement Agreement, including all of

its exhibits, was attached to Plaintiffs’ Motion for Preliminary Approval. (ECF No. 25-2, pgs. 2-

19 of 40). The relevant settlement documents, including the Settlement Agreement, were also

published on Class Counsel’s website, which was included in the Class Notice that was

disseminated to the Class. 1 (Ex. 1, Liddle Decl., ¶16) As a result of this Settlement Agreement,

Defendant will create a common fund for the benefit of the Class in the amount of $800,000, which

will be distributed on an equal basis from the Net Settlement Proceeds to Class Members who

timely submitted a valid claim form. (ECF No. 25-2, pg. 11 of 40, Sec. III, ¶8).

       On March 18, 2021, following a hearing, the Court entered an order of preliminary


1
  https://www.ldclassaction.com/class-action/nestle-purina-petcare-co-settlement/ (last visited
June 16, 2021).
                                                1
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 10 of 47




approval pursuant to Fed. R. Civ. P. 23 stating that: “[t]he Court finds that the Settlement

Agreement between the parties … appears, upon preliminary review, to be a Settlement in good

faith, fair, adequate, reasonable, and in the best interests of the Settlement Class, and is approved

by the Court.” (ECF No. 27). The Court preliminarily certified the Class and ordered that notice

be mailed to the Class in the form presented to the Court (See ECF No. 25-2, pgs. 31-34 of 40)

along with a claim form. (See ECF No. 25-2, pgs. 38-40). Notice was in fact distributed to the

Class via first class mail by Class Counsel in the form approved by the Court, with instructions

provided for how Class Members could exercise their rights to file a claim, opt-out, and/or object

to the proposed Settlement Agreement. (ECF No. 28, ¶2; Ex. 1, ¶14).

       Plaintiffs and Class Counsel are pleased to report that the Settlement Agreement has

received an overwhelmingly positive response from the Class and hereby move that the Settlement

be finally approved as fair, reasonable, and adequate. (See ECF No. 28, ¶4). Accordingly, Plaintiffs

submit this memorandum of law in support of their unopposed Motion for Final Approval of Class

Action Settlement. Plaintiffs request that the Court enter a Final Judgement and Order of

Dismissal, substantially in the form attached hereto as Exhibit 2, finally (i) approving and

certifying the Settlement Class; (ii) designating Plaintiffs Mark and Lori Fuehrer as the Class

Representatives of the Settlement Class; (iii) designating Kevin S. Riechelson, Steven D. Liddle,

Laura L. Sheets, and Matthew Z. Robb as Class Counsel for the Settlement Class; (iv) ordering

that the notice of the proposed Settlement satisfied the requirements of due process and Fed. R.

Civ. P. 23(e); (v) determining that the Settlement Agreement is fair, reasonable, and adequate

under Fed. R. Civ. P. 23(e); (vi) ordering that all Class Members who elected to opt-out shall not

be bound by the Settlement; (vii) overruling the lone objection to the Settlement; (viii) awarding

an incentive fee of $1,000 to Plaintiffs Mark and Lori Fuehrer; and (ix) awarding attorneys’ fees



                                                 2
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 11 of 47




to Class Counsel in the amount of $259,886 2 and reimbursement of litigation expenses to Class

Counsel in the amount of $19,340.

       II.       FACTUAL AND PROCEDURAL BACKGROUND

                 A.            Description of Plaintiffs’ Claims

       Plaintiffs are residents of the area surrounding Defendant Nestlé Purina Petcare Company’s

pet food manufacturing facility in Allenton, Pennsylvania (the “Facility”). Plaintiffs’ Complaint

alleged that Defendant has failed to control the emissions that were generated through its

production of pet food products. Plaintiffs further alleged that on frequent and recurring occasions,

these odorous emissions entered onto their properties and interfered with their ability to use and

enjoy their homes and deprived residents of the value of their properties. Plaintiffs’ claims sounded

in nuisance and negligence and sought property damages only. 3 Through their initial Motion for

Preliminary Approval of Class Action Settlement, Plaintiffs sought to certify a settlement only

class consisting of:

       The named Plaintiffs and all persons who, at any time during the Settlement Class
       Period, either:


2
  The Settlement Agreement provided for “attorney fees in an amount not to exceed on-third of the
Gross Settlement Proceeds.” (ECF No. 25-2, pg. 10 of 40, Sec. III, ¶7). The retainer agreement
entered between Plaintiffs and Class Counsel called for counsel to cover all costs and risks of the
litigation in exchange for a contingent fee recovery of 35% if settlement prior to trial certification
or 40% if settled thereafter or if tried. (Ex. 1, ¶23). The request for attorneys’ fees in the amount
of $259,886 was calculated by subtracting from the Gross Settlement Proceeds ($800,000) the
requested $1,000 incentive award and $19,340 costs, which equals $779,660. Then, the amount of
$779,660 was divided by 3 to reach the requested fee of $259,886 (rounded down to the nearest
dollar). This request comports with the terms of the Settlement Agreement, the terms of the private
retainer agreement, the customary contingent fee award for legal representation at no upfront cost
to the client, and similar class action attorneys’ fees routinely awarded in the Third Circuit.
3
  No claim for any actual or personal injuries or diagnosed medical conditions was raised by
Plaintiffs, and no such claims are impacted by the Releases contained in the Settlement. (See ECF
25-2, pg. 15 of 40, ¶15).


                                                  3
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 12 of 47




       (i)     Owned and occupied a residential property within the Settlement Class
               Area; or

       (ii)    Resided within a residential property within the Settlement Class Area. 4

Notwithstanding the foregoing, the following persons are excluded from the “Settlement Class”:

(i) officers, directors, and members of the Boards of Defendant; (ii) the presiding judicial officer

(Honorable Edward G. Smith) and his staff; and (iii) Class Counsel, counsel for Defendant, and

their respective staffs. (ECF No. 25-2, SA, pg. 2, ¶10).

                 B.      Summary of the Litigation

       Plaintiffs filed the Complaint in this case on August 11, 2020 following an extensive pre-

suit investigation by Counsel. (ECF No. 1) The pre-suit investigation included Right to Know Act

requests to the City of Allentown, Pennsylvania, the Pennsylvania Department of Environmental

Protection, and South Whitehall Township and a comprehensive review of the records thereby

obtained. (Ex. 1, ¶6, 13). Plaintiffs’ Counsel also obtained and reviewed reports from members

of the putative class regarding the alleged conditions that would become the subject of the

complaint filed in this Court on August 11, 2020. (Id., ¶6).

       The Complaint sought money damages for injuries to property and injunctive relief for the

Named Plaintiffs and others similarly situated, asserting claims in three separate counts for public

nuisance, private nuisance, and negligence. (ECF No. 25-2, pg. 4 of 40, ¶1). Despite Defendant’s

denial of Plaintiffs’ claims of wrongdoing, the parties agreed to begin good faith settlement

discussions. (ECF No. 25-2, pg. 4 of 40, ¶2-3). To that end, Counsel for Defendant and Class

Counsel voluntarily participated in a full-day mediation with Honorable Diane M. Welsh (ret.),




4
  The area enclosed by a geographic boundary consisting of the one and three quarters of a mile
radius from the Facility’s property boundary was depicted on the map attached to the Settlement
Agreement as Exhibit 2. (See ECF No. 25-2, Pg. 24 of 40).
                                                 4
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 13 of 47




formerly a Magistrate Judge of this Court. (Id. at ¶3). As a result of this mediation, which involved

arm’s-length negotiations between counsel experienced in these matters with the assistance of an

experienced mediator, counsel agreed to settle the claims asserted in the Complaint on the terms

and conditions set forth herein, subject to the Court’s review and approval. (Id.) As a result of the

daylong mediation, the parties were able to agree to the essential terms of the settlement that is

now presented to the Court, which both parties’ experienced counsel agree represent the best

interest of the parties under the circumstances, given the time, complexity, and expense this

litigation would surely present absent this agreement. (Id. at pg. 5 of 40, ¶4-6).

               C.       Terms of The Proposed Settlement

       Under the proposed Settlement Agreement 5 (ECF No. 25-2), Defendant will be required to

provide monetary relief to the Class for property damages allegedly incurred, in exchange for

which the Class will release certain claims against Defendant. (Id., pg. 14-15 of 40, ¶15-16).

Defendant will create a common fund for the benefit of the Class in the amount of $800,000. (Id.,

pg. 11 of 40, ¶8). The Net Settlement Proceeds 6 shall be distributed on an equal basis to all Class

Members who timely submitted a valid claim form to Class Counsel (by June 1, 2021) and did not

opt to be excluded. (Id., ¶8-8(a)). The proposed settlement includes a full release and discharge by

Plaintiff and each Class Member of any and all claims that were, or could have been, asserted

against the Releasors between August 11, 2018 (“Settlement Class Period”) and the “Effective




5
 Capitalized terms shall have the same meaning here as assigned to them in the Settlement
Agreement.
6
  The “Net Settlement Proceeds” is the remaining amount of the $800,000 Gross Settlement
Proceeds after disbursement of any court-approved attorneys’ fees, litigation and settlement
administration expenses, and any incentive fees. (ECF No. 25-2, pg. 11 of 40, ¶8).

                                                  5
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 14 of 47




Date” of the Settlement. 7 (Id., pg. 4 of 40, ¶ 12; pg. 3 of 40, ¶ 7). The Release expressly preserves

the Class Members’ right to bring any claims for personal injuries, diagnosed medical conditions,

and/or any claims based on odors or other airborne emissions that occur(ed) after the date of the

Final Judgement and Order of Dismissal. (Id., pg. 15 of 40, ¶ 15). However, the Release binds

all Class Members who fail to opt-out of the settlement from suing Defendant relating to the

allegations made in the Action. (Id., pg. 14 ¶ 16).

        The Settlement Agreement, and this Court’s order for preliminary approval, required Class

Counsel to administer the settlement and distribute the approved notice to the residential addresses

within the Class Area by mail within fifteen (15) days of preliminary approval. (Id. ¶4(a)); see

also Class Notice, ECF No. 25-2, pg. 31-34 of 40). The Settlement also required Class Counsel to

publish a short form notice (ECF No. 25-2, pg. 36 of 40) in the legal notice section of the Morning

Call, a newspaper of general circulation in the Class Area. (Id., pg. 8 of 40, ¶4(a)(ii)). Class

Counsel fulfilled these notice requirements in an effective and timely manner. (Ex. 1, ¶14-17).

        From the date the longform notice was individually mailed to each residential address

within the Class Area, Class Members were provided sixty (60) days to object to or opt out of the

Settlement. (ECF No. 25-2, pg. 9 of 40, ¶ 5; Id., pg. 10 of 40, ¶6). Class Members were also given

sixty (60) days from the date Notice was mailed to submit a valid timely Proof of Claim to Class

Counsel for an equal share from the common fund. (Id., pg. 12 of 40, ¶9). The deadline for

submission of claim forms, opt outs, and objections was set by the Court for June 1, 2021. (ECF

No. 27, pg. 2 of 4, ¶2(d)-(e)); Id. ¶4).

        After deduction of any attorneys’ fees, litigation and settlement administration costs, and




7
  See the Settlement Agreement at page 13-14 ¶15 for specific definitions of the “Releasors” and
the “Released Parties.”
                                                  6
         Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 15 of 47




incentive awards that may be awarded by the Court from the Gross Settlement Proceeds, the Net

Settlement Proceeds will be divided equally among all households of Class Members who

submitted timely claim forms. (ECF No. 25-2, pg. 111-12 of 40, ¶8(a)-(c)). The Settlement

Agreement provides for requests of a Named Plaintiff Incentive Award in an amount not to exceed

$1,000 (Id., pg. 10 of 40, ¶7) and permits Class Counsel seek payment of costs and attorneys’ fees

not to exceed one-third of the Gross Settlement Proceeds. 8 (Id.)

                 D.      The Notice Plan, which Is the Best Notice Practicable under the
                         Circumstances, Has Been Effectively Implemented, and the Reaction
                         of the Class Has Been Overwhelmingly Positive.

         Through its preliminary approval order, the Court approved the notice forms and ordered

Class Counsel “to give notice of the hearing and proposed settlement to the Class Members in

accordance with the terms of the Settlement Agreement.” (ECF No. 27, pg. 3-4 of 4). The

Settlement Agreement required that notice be provided within 15 days of preliminary approval.

Class Counsel timely effectuated the notice in accordance with the Court’s preliminary approval

order and the terms of the Settlement Agreement. (Ex. 1, ¶14). After updating the proposed class

notices to comply with the deadlines set by the Court, Class Counsel disseminated the longform

notice to each residential address within the Class Area on April 2, 2021. (Id.) Class Counsel

utilized the services of Wolverine Solutions Group to disseminate the class notice. (Id.) The short

form notice was also published in The Morning Call, a newspaper of general circulation in and

around the Class Area on April 6, 2021. (Ex. 1(A), Proof of Publication Notice in the Morning

Call). Thus, the notice plan was effectuated in a timely manner and in accordance with the Court’s

preliminary approval order and the terms of the Settlement.

         The reaction of the Class to the proposed Settlement has been overwhelmingly positive and



8
    The Settlement is not contingent on any amount being awarded to Plaintiffs or Class Counsel.
                                                 7
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 16 of 47




demonstrates that the notice plan was effective. The June 1, 2021 deadlines set by the Court for

Class Members to submit claims, opt out, or object to the Settlement have now passed, and the

reaction of the Class is clear: the Settlement provides highly beneficial and desired monetary relief,

and it should be approved as fair, adequate, and reasonable under the circumstances. (Ex. 1, ¶9-

13). 340 valid and timely claim forms have been received to date, indicating very strong

community support for the Settlement. 9 (Id., ¶19). Six Class Members submitted opt-out

requests. 10 (Id., ¶20; Ex. 1(B)). Only one objection was filed. (Ex. 1, ¶21; ECF No. 28-1). The

lone objection was submitted via US Mail by Dina and Kory Kennedy (“Objector”). As ordered

by the Court, the objection was previously submitted to the Court on June 8, 2021, with Plaintiffs’

stated reasons why it should be overruled. (See ECF No. 28, 28-1).

       The reaction of the Class indicates extraordinary community support for the Settlement.

Of the 347 responses received, less than one percent (0.29%) objected to approval of the

Settlement. Only 1.7% of respondents opted to be excluded. Meanwhile 98% of respondents—

excluding the Objector who filed a claim form—submitted claim forms with no objection. In

addition to the significant and substantive relief provided by the terms of the Settlement itself, the

exceptionally positive response of the Class demonstrates that the notice was effective, the

Settlement is fair, adequate, and reasonable, the Settlement Agreement should be finally approved,

and monetary relief should be distributed to the Class. (Ex. 1, ¶9-13, 17).

               E.       Class Counsel’s Work, Skill, and Efficiency on Behalf of the Class.

       The Firm of Liddle & Dubin, P.C. (“L&D”) devotes nearly its entire practice to prosecuting


9
  Due to recent delays in U.S. Mail relating to Covid-19 and other factors, it is entirely possible
that additional claim forms will be received late but postmarked by the deadline of June 1, 2021.
10
  Technically under the Settlement Agreement, these six opt outs should be counted as five opt
outs because two were submitted by members of the same household (Seipel, 1484 Blue Barn
Road).
                                                  8
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 17 of 47




class actions, the majority of which relate to complex environmental class actions like this case.

(Ex. 1, ¶3-5, 8). The attorneys at L&D have been appointed as class counsel in dozens of cases,

spanning many jurisdictions. (Id., ¶5). Indeed, L&D is one of very small number of firms in the

entire country that will handle this type of complex environmental class litigation. (Id., ¶3).

       L&D attorneys, in association with their local counsel at Kamensky Cohen & Riechelson,

endeavored to take on the cause of Plaintiffs, the Class, and the Allentown community without any

guarantee of recovery, while fronting all of the costs and taking on all of the risks of the litigation.

(Ex. 1, ¶9, 11, 22; Ex. 1(C)). There are numerous points at which environmental class cases like

this can fail and seriously risk a total loss for the law firm. Yet, the attorneys at L&D and their

local counsel expended hundreds of attorney hours prosecuting this case and fronted $19,340 for

the benefit of the litigation and this Settlement, without any guarantee of recovery. (Id.) Further,

if the Settlement is finally approved, L&D will bear all the remaining costs of administering and

effectuating the Settlement, without any additional reimbursements. (Ex. 1, ¶25). For the

significant work, skill, and risk that Class Counsel dedicated to the cause of Plaintiffs and the

Class, Plaintiffs respectfully request that the Court award attorneys’ fees of one-third of the Gross

Settlement Amount ($259,886) and litigation and administration expenses in the amount of

$19,340. (Id., ¶ 22; Ex. 1(C)). Plaintiffs also request that a service award of $1,000 be awarded to

the named Plaintiffs, Mark and Lori Fuehrer, for the time and effort they dedicated to the cause of

obtaining this settlement for the Class as a whole.

                                           DISCUSSION

      III.       The Court Should Finally Approve the Settlement as Fair, Reasonable, and
                 Adequate.
       “The decision of whether to approve a proposed settlement of a class action is left to

the sound discretion of the district court.” Girsh v. Jepson, 521 F.2d 153, 156 (3d Cir.


                                                   9
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 18 of 47




1975). “While the law generally favors settlement in complex or class action cases for its

conservation of judicial resources, the court has an obligation to ensure that any settlement

reached protects the interests of the class members.” In re Aetna Inc. Sec. Litig., 2001 U.S.

Dist. LEXIS 68, *15, Fed. Sec. L. Rep. (CCH) P91,322 (E.D. Pa. Jan 4, 2001) (citing In re G.M.

Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 784 3d Cir. 1995) (“GM

Trucks”). Because a settlement class has already been preliminarily certified, “the Court need not

determine whether to certify a settlement class. The court, however, must scrutinize the terms of

the settlement to ensure that it is ‘fair, adequate, and reasonable.’” Id. (citing GM Trucks at 785).

        As this Court has recognized, Federal Rule 23(e) “requires the district court to (1)

 ‘ direct notice in a reasonable manner to all class members who would be bound by the

 proposal,’ and (2) approve the proposal ‘only after a hearing and on finding that it is fair,

 reasonable, and adequate.’” In re Hemispherx Biopharma, Inc., Sec. Litig., No. 09-cv-5262,

 Dkt. No. 81, 2011 U.S. Dist. LEXIS 172214, *11-12 (E.D. Pa. Feb. 14, 2011) (Order)

 (quoting Fed. R. Civ. P. 23(e)(1)-(2)).

        Strong judicial policy favors resolution of litigation short of trial. See, e.g., GM

 Trucks, 55 F.3d at 784 (“The law favors settlement, particularly in class actions and other

 complex cases where substantial judicial resources can be conserved by avoiding formal

 litigation.”); Ehrheart v. Verizon Wireless, 609 F.3d 590, 595 (3d Cir. 2010) (“The strong

 judicial policy in favor of class action settlement contemplates a circumscribed role for

 the district courts in settlement review and approval proceedings.”); 5 James Wm. Moore

 et al., MOORE’S FEDERAL PRACTICE § 23.161[1] (3d ed. 2006) (noting “there is a

 strong judicial policy in favor of settlements of class actions. Settlement of class actions

 conserves judicial resources by avoiding further litigation. The parties to a settlement also


                                                  10
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 19 of 47




 avoid the costs and risks of a lengthy and complex trial.”) (footnotes omitted). Ultimately, a

 settlement is “a compromise, a yielding of the highest hopes in exchange for certainty

 and resolution.” GM Trucks, 55 F.3d at 806.

        For the reasons discussed in fact sections above, and for the reasons that follow, the

 proposed settlement is fair, reasonable, and adequate under the circumstances, and it should be

 finally approved.

                 A.      The Proposed Settlement Is Entitled to a Presumption of Fairness and
                         Satisfies the Nine-Prong Girsh Factors that Are Used to Evaluate
                         Whether a Settlement is Fair, Reasonable, and Adequate under the
                         Circumstances.
       “The Third Circuit applies a nine prong test, known as the Girsh factors, when determining

the fairness, adequacy, and reasonableness of a proposed class action settlement [under Fed. R.

Civ. P. 23(e)(2)]: (1) the complexity, expense and likely duration of the litigation; (2) the reaction

of the class to the settlement; (3) the stage of the proceedings and the amount of discovery

completed; (4) the risks of establishing liability; (5) the risks of establishing damages; (6) the risks

of maintaining the class action through the trial; (7) the ability of the defendants to withstand a

greater judgment; (8) the range of reasonableness of the settlement fund in light of the best possible

recovery; (9) the range of reasonableness of the settlement fund to a possible recovery in light of

all the attendant risks of litigation.” In re Flonase Antitrust Litig., 951 F. Supp. 2d 739, 742 (E.D.

Pa. 2013) (quoting Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir.1975) (internal quotation marks and

ellipses omitted)). “These factors are a guide and the absence of one or more does not automatically

render the settlement unfair.” In re American Family Enterprises, 256 B.R. 377, 418 (D.N.J. 2000).

Rather, the court must look at all the circumstances of the case and determine whether the

settlement is within the range of reasonableness under Girsh. See In re Orthopedic Bone Screw

Prod. Liab. Litig., 176 F.R.D. 158, 184 (E.D.Pa.1997); see also In re AT&T Corp. Sec. Litig., 455

                                                  11
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 20 of 47




F.3d 160 (3d Cir. 2006).

       In conjunction with the Girsh analysis, “[t]he Third Circuit applies an initial presumption

of fairness where: (1) the settlement negotiations occurred at arm’s length; (2) there was sufficient

discovery; (3) the proponents of the settlement are experienced in similar litigation; and (4) only a

small fraction of the class objected.” Turner v. NFL (In re NFL Players’ Concussion Injury Litig.),

307 F.R.D. 351, 387 (E.D. Pa. 2015) (internal quotations, citations, and marks omitted). Here, each

of these factors is satisfied, and the Settlement is entitled to a presumption of fairness.

       The settlement negotiations occurred at arms’ length, as this resolution was reached with

the involvement and aid of an experienced neutral mediator Diane M. Welsh (ret.), who was

formerly a magistrate of this Court. (Ex. 1, ¶7). Further, while formal discovery had not yet

commenced, an extensive pre-trial investigation and administrative record permitted Class

Counsel to understand the relative strengths, weaknesses, and risks associated with this case. (Id.,

¶6).

       Additionally, the proponents of this settlement are experienced in similar litigation, as

Defendant’s counsel and Class Counsel have litigated, and settled, similar litigation in the past.

L&D for its part is one of the few, if not only, firms in the country that devotes a large proportion

of its practice to environmental air pollution class actions like this, and it is Class Counsel’s

experienced opinion that this is an outstanding result for the Class based on the facts presented in

this case, which involved significant interim facility improvements during the pendency of the

litigation. (Id., ¶8-13). Further, the relief obtained through this Settlement compares very favorably

to other similar L&D settlements in industrial air pollution class actions. (Id., ¶8-13). A few recent

examples of similar resolutions reached by Class Counsel at L&D include: Hamilton v. 3D Idapro

Solutions, LLC, Case No. 18-cv-54-jdp (W.D. Wis.) (final approval of $725,000 settlement);



                                                  12
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 21 of 47




Keech and Newfield v. Sanimax USA, LLC, Case No. 18-cv-683 (D. Minn.) (final approval of

$750,000 settlement); Alley v. Western Sugar Cooperative, Case No. 2017-cv-30078 (Col.,

Morgan Cnty. Dist. Ct.) (final approval of $950,000 settlement); Plass, et al v. Sanimax USA, LLC,

Case No. 2015-cv-000165 (Wis., Brown Cnty. Cir. Ct.) (final approval of $915,000 settlement).

(Id., ¶10). Each of these cases involved substantial discovery and motion practice prior to

mediation. (Id.) L&D is highly experienced in litigation of this type, and the $800,000 relief

obtained here compares very favorably considering all the attendant circumstances.

       Finally, the reaction of the Settlement Class was almost unanimously favorable, as only

one objection was filed, compared to 340 valid and timely claim forms. (Id., ¶18-21). Because far

less than 1% of respondents objected, the fourth factor weighs heavily in favor of applying the

Third Circuit’s initial presumption of fairness. For the following reasons, each of the Girsh factors

weighs strongly in favor of approving the proposed settlement, and no factor provides a sufficient

factual or legal basis for overcoming the Third Circuit’s initial presumption of fairness, which

applies here.

                 1.      Complexity, Expense and Likely Duration of the Litigation

       This factor considers “the probable costs, in both time and money, of continued litigation.”

In re Cendant Corp. Litig., 264 F.3d 201, 234 (3d Cir. 2001)). Litigating environmental class

actions is an inherently costly and time-consuming endeavor. The complicated scientific and

technical nature of the proofs inherent in such actions requires the use of sophisticated experts

whose fees are substantial. Further, the class certification issues involved in cases like this often

take years to resolve, prior to any dispositive motion practice or class proceedings on the merits,

and without considering the time required for likely appeals. In prior odor nuisance cases, Class

Counsel has advanced more than $200,000 (largely for costs related to scientific expert testimony)



                                                 13
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 22 of 47




at the class certification stage alone. Such expenses can detract significantly from the Class’

ultimate recovery. (Ex. 1, ¶9). The specter of appeal introduces even more risk and taking this case

to trial would undoubtedly cost in excess of $100,000 and several years, while failing to provide

any relief to Plaintiffs or the Class in the interim. (Id.)

        Beyond certification, liability and damages in such cases entail complex scientific proof

and competing observational testimony that make the proceedings unusually expensive, time-

consuming, and which render the ultimate outcome very difficult to predict. Beyond that, some

appellate courts have been particularly hostile to large jury awards in odor nuisance cases, which

renders cases like this highly susceptible to long delays during appeal. See, e.g., Babb v. Lee Cty.

Landfill SC, LLC, 747 S.E.2d 468, 471 (2013) (reducing, via certified question, $2,332,500 jury

verdict in Babb v. Lee Cty. Landfill SC, LLC, 298 F.R.D. 318, 320 (D.S.C. 2014) based on

limitations on recoverable damages). This factor weighs heavily in favor of approving the

Settlement.

                  2.      Reaction of the Class to the Settlement

        The second Girsh factor “attempts to gauge whether members of the class support the

settlement.” Krell v. Prudential Ins. Co. of Am. (in Re Prudential Ins. Co. Am. Sales Practice

Litig. Agent Actions), 148 F.3d 283, 318 (3d. Cir. 1998) (“Prudential”). “In an effort to measure

the class’s own reaction to the settlement’s terms directly, courts look to the number and

vociferousness of the objectors.” GM Trucks, 55 F.3d at 812. “Courts have generally assumed

that silence constitutes tacit consent to the agreement.” Chakejian v. Equifax Info. Servs., 275

F.R.D. 201, 212 (E.D. Pa. 2011) (quoting GM Trucks) (marks omitted). “The dearth of objections

or opt-outs suggests that the Class is generally satisfied with the Settlement.” Batties v. Waste

Mgmt. of Pa., Inc., 2016 U.S. Dist. LEXIS 186335, *22 (E.D. Pa. May 11, 2016) (citing, inter



                                                   14
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 23 of 47




alia, Stoetzner v. U.S. Steel Corp., 897 F.2d 115, 118 (3d Cir. 1990) (stating that settlement

“strongly favor[ed]” where, “out of 281 class members, only twenty-nine, filed objections to the

proposed settlement”); Stoner v. CBA Info. Servs., 352 F. Supp. 2d 549, 552 (E.D. Pa. 2005)

(“Over 16% of 11,980 class members notified have submitted claim forms seeking to participate

in the settlement. Only 18 members have chosen to opt out and only five have filed what could

be considered objections . . . This relatively high response rate indicates a more than favorable

class reaction.”).

        Here, the reaction of the Class overwhelmingly supports final approval of the Settlement.

340 valid and timely claim forms were received to date, indicating very strong community support

for the Settlement. (Ex. 1, ¶19). Six Class Members submitted opt-out requests, and only one

objection was filed. (Id., ¶20-21; Ex. 1(B); ECF No. 28-1). Of the 347 responses received, less

than one percent (0.29%) objected to approval of the Settlement. Only 1.7% of respondents (6)

opted to be excluded. Meanwhile 98% of respondents (340)—excluding the Objector—submitted

claim forms with no objection. This an exceptionally favorable response to the Settlement by the

Class that weighs overwhelmingly in favor of approval.

        The lone objection was submitted via US Mail by Dina and Kory Kennedy (“Objector”).

[ECF No. 28-1]. While Plaintiffs are highly sympathetic to resident concerns like the one

expressed by the Kennedy’s, and have advocated for their cause through this litigation, the lone

objection should be overruled. The primary reason that the objection should be overruled is that it

premised primarily upon misunderstandings regarding the underlying facts of the litigation and the

effect of the settlement on the Objector’s rights.

        Class Counsel vigorously advocated for improvement measures to the Nestle facility

through this litigation. However, Defendant had already invested significant resources into facility



                                                 15
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 24 of 47




improvements designed to mitigate odor emissions after this case was filed, and there is good

reason to believe that the facility improvements have significantly helped mitigate the alleged odor

problem. (Ex. 1, ¶12-13). These long-term facility improvements included upgrades to the

wastewater treatment facility, the November 2019 installation of a “Purafil unit” and the

installation of “four Uniqair ionization units” that were installed in 2018. [ECF No. 28-1, pg. 2, 6,

and 7 of 11]. These “long-term odor mitigation project[s]” were noted by Defendant’s Factory

Manager in his response to Objectors’ complaint on July 24, 2019 and again in response to

Defendants’ January 27, 2020 response to Objectors’ complaint. [ECF No. 28-1, pg. 6 of 11; pg.

7 of 11]. The alleged odor events involved related to apparent mechanical malfunctions, as “two

of [Defendant’s] four odor mitigation units are not functioning as they should.” [ECF No. 28-1,

pg. 7 of 11]. The company noted that the improvements require “some time and adjustments before

the system would be considered fully operational.” [Id.].

       Only two of the Objectors’ complaints to Defendant were logged after the aforementioned

facility improvement measures were installed, and it is apparent from Defendant’s response that

the odor issues were related to the ongoing process of installing and implementing those projects.

Thus, the factual record does not support that there is a significant and ongoing odor emission

problem that would likely rise to the level of a nuisance and require additional improvement

measures to finally approve the Settlement as fair, reasonable, and adequate.

       However, to confirm whether Defendant’s odor problem remained ongoing after the

improvement measures were installed and implemented, Plaintiffs submitted a freedom of

information request to the Pennsylvania Department of Environmental Protection (PA DEP)

seeking all odor-related complaints, letters of violation, and notices of violation from September

1, 2019 to the present (September 4, 2020). (Ex. 1, ¶13). In response, Class Counsel received no



                                                 16
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 25 of 47




notices of violation from the PA DEP and very few resident complaints, which were investigated

by PA DEP with no violation issued to Defendant. (Id.). The utter lack of new regulatory

violations, in addition to a significant decline in resident complaints since Defendant’s installation

of numerous odor mitigation improvements at the Facility, indicates that the long-term fixes that

Objectors seek are already being implemented and are having a positive impact on odor emissions

and the quality of life in the Class Area. These facts weigh heavily against requiring additional

facility improvement measures in order to approve the Settlement as fair, reasonable, and adequate

under Fed. R. Civ. P. 23(e)(2). (Id.).

       Further, the objection misconstrues the effect of the Settlement on Class Member rights

moving forward. The Objector claims that the settlement does not “permanently address the issue

at hand[.]” [ECF No. 28-1, pg. 1]. However, this case was, and always has been, primarily about

seeking an adequate remedy for the property damages caused by Defendant’s emissions. The

$800,000 settlement fund adequately achieves compensation for property damages already

incurred, and the Objector fails to challenge the adequacy of the monetary compensation. Indeed,

“[t]he primary touchstone of this inquiry is the economic valuation of the proposed settlement.”

GM Trucks, 55 F.3d at 806. The settlement achieves that result and not a single member of the

Class claims that the significant $800,000 relief is somehow inadequate compensation for the

property damages suffered.

       Most significantly, however, if the Objector is correct regarding “the ongoing and

continuing presence of the putrid cooking odors that are permeating the air in our home and around

our neighborhood” then Objector and any other Class Member maintains any right they previously

held to file a lawsuit in the future seeking compensation for such future harms to person or

property. Class Counsel has adequately represented and protected the Class’ right to do so. The



                                                 17
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 26 of 47




Settlement expressly provides that “the Releasors do not release any claims based on odors or other

airborne emissions after the date of the Final Judgement and Order of Dismissal.” [ECF No. 25-2,

pg. 15 of 40, ¶15]. Thus, the lack of formal improvement measures in the Settlement cannot be

determined to be unfair or inadequate because future legal rights to seek property damages relating

to Defendant’s future emissions are preserved.

        The same can be said for Objectors’ concern regarding “unforeseen health issues associated

with this pollution.” [ECF No. 28-1, pg. 1]. The Settlement Agreement also expressly provides

that “Releasors do not release any claims for personal injuries or for diagnosed medical conditions

(other than Contemporaneous Physical Reactions)[.]” [ECF No. 25-2, pg. 15 of 40, ¶15]. Thus, the

Settlement adequately protects the Class’ rights to seek legal remedy for any personal injuries that

they may associate with Defendant’s emissions. The Settlement is fair, reasonable, and adequate. 11

        Viewed in contrast to the hundreds of neighbors who have either taken no action or filed

claims for compensation from the Settlement Fund, the single objection does not outweigh the

overwhelmingly supportive of the Settlement and the benefits it provides. In addition to the

significant $800,000 in monetary relief provided by the terms of the Settlement itself, the

exceptionally positive response of the Class demonstrates that the notice was effective, the




11
    It is also noteworthy that Objectors understandably do not appear to weigh the risks or the
complex factual and legal issues that would be involved with prolonged class litigation. Any
number of legal and factual scenarios in this case could result in a $0 recovery and no injunctive
relief. Prosecuting environmental class actions is an inherently risk and cost intensive proposition
that would likely require years and many tens of thousands of dollars of additional investments to
litigate through class certification and trial. The results of a class certification determination, merits
discovery, motion practice under Fed. R. Civ. P. 56, Daubert challenges, pre-trial motion practice,
and trial on the merits would be anything but certain and threaten a zero recovery for Objectors,
Plaintiffs, and the Class. A mutual resolution like this, which provides substantial monetary
compensation to the Class and avoids the inherent costs and risks of prolonged litigation, is fair,
adequate, and reasonable and should not be threatened merely because the improvement measures
taken by Defendant failed to satisfy every single member of the community.
                                                   18
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 27 of 47




Settlement is fair, reasonable, and adequate. The Settlement Agreement should be finally

approved, and monetary relief should be distributed to the Class.

                 3.      Stage of the Proceedings and the Amount of Discovery Completed

       In order to satisfy the third Girsh factor, “[t]he parties must have an ‘adequate appreciation

of the merits of the case before negotiating.’ To ensure that a proposed settlement is the product

of informed negotiations, there should be an inquiry into the type and amount of discovery the

parties have undertaken.” Krell v. Prudential Ins. Co. of Am. (in Re Prudential Ins. Co. Am. Sales

Practice Litig. Agent Actions), 148 F.3d 283, 319 (3d. Cir. 1998) (quoting G.M. Trucks, 55 F.3d

at 813). Prior to initiation of this litigation, Class Counsel developed an adequate appreciation of

the merits of the case before filing through an extensive investigation into odor emissions from

Defendant’s facility that included numerous Right to Know requests from administrative and

governmental agencies including the City of Allentown, the Pennsylvania DEP, and South

Whitehall Township. (Ex. 1, ¶6). These freedom of information requests yielded voluminous

documents regarding Defendant’s facility, including odor complaints, inspection reports, odor

investigation reports, odor patrol surveys, and internal emails that Class Counsel reviewed prior to

filing suit. (Id.) Class Counsel also received and reviewed dozens of Data Sheets submitted to

Counsel by residents of Defendant’s facility reporting odor emissions from the Facility. (Id.) Class

Counsel’s analysis of the public records and the Data Sheets sufficiently informed Counsel of the

salient strengths and weaknesses of the case prior to mediation.

       Further, Class Counsel at L&D devote nearly all of its practice to prosecuting class actions,

the majority of which relate to environmental class actions. (Ex. 1, ¶3). Cases involving allegations

of air pollution or noxious odors in which L&D has been appointed by courts to represent certified

plaintiff classes include, without limitation:



                                                 19
Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 28 of 47




Clark-Floyd Landfill, LLC v. Gonzalez, No. 19A-CT-2680, 2020 Ind. App. LEXIS
257 (Ct. App. June 18, 2020) (certification affirmed on appeal); Ross, et al. v. USX
Company, Case No. G.D. 17-008663 (Allegheny Cty., PA Ct. of Common Pleas);
Bright et al v. Wake County Disposal, LLC, Case No. 18-cvs-10976 (Wake Cty.
NC Superior Ct.); Michaely v. Browning-Ferris Industries of California, Inc.
(California Superior- Los Angeles Case No. BC497125 2019); Batties v. Waste
Management of Pennsylvania, LLC, No. 14-7013, 2016 U.S. Dist. LEXIS 186335,
at *47 (E.D. Pa. May 11, 2016); Beck v. Stony Hollow Landfill, Inc., No. 3:16-cv-
455, 2018 U.S. Dist. LEXIS 199221, (S.D. Ohio Nov. 26, 2018); Johnston, et al. v.
Deffenbaugh Disposal, Inc., Case No: 2:16-cv-02648JTM-KGG (D. Kan.); Brown
v. Rhode Island Resource Recovery Corporation, C.A. NO. PC 2015-0947 (Rhode
Island Superior 2018); McCarty v. Okla. City Landfill, LLC, No. CIV-12-1152-C
(W.D. Okla. April 11, 2016); Ng. v. International Disposal Corp. of California,
Case No. 112CV228591 (Santa Clara CA Superior Court Aug. 1, 2016); Connors
v. AmeriTies West, LLC, (Wasco County Oregon Case No. 16-CV-25390, 2018);
Gingrasso, et al. v. Cedar Grove Composting Facility, Inc., (King County (WA)
Superior Court Case No: 13-2-05334-9 KNT, 2018); Bundy, et al. v. Cedar Grove
Composting Facility, Inc., Snohomish County (WA) Superior Court Case No: 13-
2-02778-8, 2018) (thousands of residents near composting facility); Averett v.
Metalworking Lubricants Co., No. 1:15-cv-01509-JMS-MPB, 2017 U.S. Dist.
LEXIS 158184, at *1 (S.D. Ind. Sep. 27, 2017); Dabney v. Taminco US, Inc., Case
No. 3:15-cv-533/MCR/EMT (N.D. FL); Maroz v. Arcelormittal Monessen, LLC,
No. 15-cv00771-AJS (W.D. PA Nov. 14, 2016); Baynai v. City of Riverview, Case
No. XX-XXXXXXX (Wayne County MI Circuit Ct.). Alley et al v. Western Sugar
Cooperative, Case No. 2017CV30078 (Morgan Co. CO Dist. Ct.); Hamilton et al
v. 3D IdaPro Solutions, LLC, Case No.: 3:18-cv-00054-jdp (W.D. Wisc.); Keech et
al v. Sanimax USA, LLC, Case No 0:18-cv-00683-JRT-HB (D. Minn); Buczynski v.
Comprehensive Environmental Solutions, Case No. 08-13559-AC-MKM (E.D.
Mich); Ward et al. v. U.S. Steel, Case No. 04-74654-AC-DAS (E.D. Mich);
Szcuzukowski v. LA Pac Corp, Case No. 03-10007-DML (E.D. Mich); Snow, et al
v. Atofina Chem Inc, Case No. 01-72648-VAR (E.D. Mich.); Gardner, et al v.
Lafarge Corp., Case No. 99-10176-DML (E.D. Mich.); Brindley v. Severstal,
Wayne County MI Circuit Court Case No. 07-704488-NZ; Waldron v. Republic
Services of Michigan, Wayne County MI Circuit Court Case No. 06-615173-NZ;
Mauk v. Auto-Alliance, Wayne County MI Circuit Court Case No. 06-603618-CZ;
Hawkins v. EQ Recovery Resources, Wayne County MI Circuit Court Case No. 05-
523503-NI; Brush v. CWC Textron, Muskegon County MI Circuit Court Case No.
04-42918-NZ; Harker v. Sappi Paper Co., Muskegon County MI Circuit Court
Case No. 03-42512-NZ; Beaushaw v. Monitor Sugar Co., Bay City MI Circuit
Court Case No. 03-3595-NZ; Compora v. IKO Monroe, Inc., Monroe County
Circuit Court case no. 00-11245-NZ; Dunlop v. Edward C. Levy Corp., Wayne
County MI Circuit Court Case No. 00-000629 NZ; Pederson v. Sybill Inc., Wayne
County MI Circuit Court Case No. 99-940649-NZ; Caines v. Marathon Oil, Wayne
County MI Circuit Court Case No. 99-940648 NZ; Weiss v. Rouge Steel, Wayne
County MI Circuit Court Case No. 98-816224-NZ; Howell v. Quaker Chemical
Company, Wayne County MI Circuit Court Case No. 97-731404 CZ.

                                        20
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 29 of 47




(Ex. 1, ¶3). This experience prepared Class Counsel to be able to evaluate the merits of each

individual noxious air pollution cases effectively and efficiently. (Id., ¶8).

       The informal discovery in this case, combined with Plaintiffs’ Counsel’s substantial

experience in similar cases, has allowed Plaintiffs’ counsel to fairly weigh the benefits of the

Settlement against the risks and delay of continued litigation in deciding to recommend the

Settlement. Despite the early stage of this litigation at the time of settlement, the Parties had an

adequate appreciation of the merits of the case before negotiating this $800,000 Settlement, which

is fair, adequate, and reasonable based on the specific facts of this case.

                 4.      Risks of Establishing Liability and Damages

         The fourth (risk of establishing liability) and fifth (risk of establishing damages) Girsh

 factors are “closely related” and are therefore properly addressed together. See In re Flonase

 Antitrust Litig., 951 F. Supp. 2d 739, 744 (E.D. Pa. 2013) (noting “these two Girsh factors

 are closely related, so I will address them together.”). “These inquiries survey the possible

 risks of litigation in order to balance the likelihood of success and the potential damage award

 if the case were taken to trial against the benefits of an immediate settlement.” In re Ikon

 Office Solutions, Inc. Sec. Litig., 209 F.R.D. 94, 105 (E.D. Pa. 2002) (quoting Prudential,

 148 F.3d at 319).

         Here, Defendant expressed its intent to aggressively oppose, and absent settlement would

 have opposed, class certification, liability, and damages. A loss in any of the three aspects would

 likely serve as the death knell for most or all of the claims of the Class. Even if Plaintiffs were

 able to obtain class certification, they would have to affirmatively establish the spread of

 Defendant’s emissions and that those emissions were of such frequency, intensity, and duration to

 constitute a nuisance. Defendant would likely point to every industrial facility within miles a

                                                  21
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 30 of 47




 possible source of the odors that the Class would testify to and challenge every aspect of Plaintiffs’

 proof of Defendant’s emissions. This would involve competing scientific testimony of sufficient

 complexity that the ultimate outcome would be anything but certain.

         Further, Defendant would be likely to vigorously oppose Plaintiffs’ evidence on damages,

 including through the use of experts. Determining the damages attributable to a nuisance requires

 that those damages be isolated from numerous other factors that impact value. One can be sure

 that Defendant would have offered evidence of countless other factors, real or hypothetical,

 claiming that much or all of any loss in value claimed to be attributable to the Nestle Facility was

 actually caused by those other factors.

         After considering the range of possibilities, it is Class Counsel’s experienced opinion that

 given the potential risks, rewards and costs of continuing litigation, that settlement on the

 proposed terms is the most desirable course for Plaintiffs and the Class to take.

                 5.      Risks of Maintaining the Class Action through Trial

       “[T]his factor measures the likelihood of obtaining and keeping a class certification if the

action were to proceed to trial.” In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 537 (3d. Cir.

2004). “The value of a class action depends largely on the certification of the class because, not

only does the aggregation of the claims enlarge the value of the suit, but often the combination of

the individual cases also pools litigation resources and may facilitate proof on the merits. Thus,

the prospects for obtaining certification have a great impact on the range of recovery one can

expect to read from the action.” GM Trucks, 55 F.3d at 817. “A district court retains the authority

to decertify or modify a class at any time during the litigation if it proves to be unmanageable.” In

re Warfarin Sodium Antitrust Litig., 391 F.3d at 537. Thus, “the significant risk that the class

would be decertified if litigation proceeded weighs in favor of settlement.” Id.



                                                  22
      Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 31 of 47




       Plaintiffs continue to believe that class certification would have been appropriate in this

case even absent settlement. But Plaintiffs also recognize that class certification, particularly in

an environmental case, is anything but certain. While class actions have become increasingly

difficult to certify in general, some courts have extended that difficulty to class actions in

particular. See Burkhead v. Louisville Gas & Elec. Co., 250 F.R.D. 287 (WD. Ky. 2008); see also

Cochran v. Oxy Vinyls LP, No. 3:06CV-364-H, 2008 WL 4146383 (W.D. Ky. Sept 2, 2008).

Therefore, beyond the “rigorous analysis” standard now employed in Rule 23 class actions,

Plaintiffs recognize that they faced significant risk in obtaining class certification. See Wal-Mart

Stores, Inc. v. Dukes, 131 S. Ct. 2541 (2011). Further, even where certification is granted, the

possibility of appeal and/or decertification remain. These risks highlight the propriety of

resolving the case on terms favorable to the class before the issue of class certification must be

decided.

       Specific concerns relating to class certification in environmental pollution cases weigh

even more heavily in favor of approving this settlement under this factor. Numerous courts have

rejected class certification petitions (without prejudice) in similar cases. See Hamilton v. 3D

Idapro Sols., LLC, 2019 U.S. Dist. LEXIS 128217, *14 (D. Wis. Aug. 1, 2019) (denying class

certification without prejudice and requiring the plaintiff to submit further evidence of

commonality on the issue of causation); see also Brooks v. Darling Int’l, Inc., 2017 U.S. Dist.

LEXIS 49660, *42 (E.D. Cal. March 30, 2017) (denying class certification without prejudice but

finding that the superiority of class litigation is clear because “if class certification were to be

denied, the only alternative for the putative class members would be to bring actions in their

individual capacities, which would waste the resources of the parties and the court.”). Numerous

factual circumstances can impact the ability to maintain air pollution class actions through trial,



                                                23
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 32 of 47




 and the risk of decertification remains omnipresent at every step along the way. These class

 certification-related costs and litigation risks merit approving the settlement as fair, reasonable,

 and adequate here.

                 6.      Ability of the Defendant to Withstand a Greater Judgment

       As the In re Flonase Antitrust Litig. court recognized, “[t]he ability of defendants to

withstand a greater judgment generally only comes into play when a settlement in a given case

is less than would ordinarily be awarded but the defendant’s financial circumstances do not

permit a greater settlement.” In re Flonase Antitrust Litig., 951 F. Supp. 2d 739, 744 (E.D. Pa.

2013) This factor is not relevant in the instant case. While Defendant is part of a large corporate

entity that could no doubt withstand judgment larger than the Settlement, the benefits provided

under the Settlement Agreement are substantial and merit approval on their own terms.

                 7.      Range of Reasonableness of the Settlement Fund in Light of the Best
                         Possible Recovery and All the Attendant Risks of Litigation

       “According to Girsh, courts approving settlements should determine a range of

reasonable settlements in light of the best possible recovery (the eighth Girsh factor) and a range

in light of all the attendant risks of litigation (the ninth factor).” GM Trucks, 55 F.3d at 806.

“This inquiry measures the value of the settlement itself to determine whether the decision to

settle represents a good value for a relatively weak case or a sell-out of an otherwise strong

case.” Id.; see also In re Certainteed Fiber Cement Siding Litig., 303 F.R.D. 199, 224, 2014 U.S.

Dist. LEXIS 36532, *75-76 (E.D. Pa. 2014) (noting these elements “evaluate whether the

settlement represents a good value for a weak case or a poor value for a strong case”). This

Settlement does not involve a sell-out on an otherwise strong case, and it should be approved.

       In this case, substantial monetary relief in the amount of $800,000 is being provided to the

Class under the Settlement Agreement. Odor nuisance cases generally do not resolve in the eight-

                                                 24
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 33 of 47




figure range, and Plaintiffs’ experienced counsel are aware of no class action involving nuisance

odors alone that has. (Ex. 1, ¶10). The relief obtained through this Settlement compares very

favorably to other similar L&D settlements in industrial air pollution class actions. A few recent

examples of similar resolutions reached by Class Counsel at L&D, and approved by other courts,

include: Hamilton v. 3D Idapro Solutions, LLC, Case No. 18-cv-54-jdp (W.D. Wis.) (final

approval of $725,000 settlement with no facility improvements); Keech and Newfield v. Sanimax

USA, LLC, Case No. 18-cv-683 (D. Minn.) (final approval of $750,000 settlement with no facility

improvements); Alley v. Western Sugar Cooperative, Case No. 2017-cv-30078 (Col., Morgan

Cnty. Dist. Ct.) (final approval of $950,000 settlement with no facility improvements); Plass, et

al v. Sanimax USA, LLC, Case No. 2015-cv-000165 (Wis., Brown Cnty. Cir. Ct.) (final approval

of $915,000 settlement with no facility improvements).

        L&D is highly experienced in litigation of this type, and the $800,000 relief obtained here

compares very favorably considering all the attendant circumstances, which includes a significant

decrease in the number of odor complaints from residents following Defendant’s investment in

new odor mitigation technologies. (Ex. 1, ¶12-13). More importantly for this analysis, the best

possible recovery that could reasonably be expected would not greatly exceed the value of the

present Settlement, and the final fairness decision must ultimately weigh the significant factual,

legal, and procedural risks that are present.

      IV.         CLASS COUNSEL’S REQUEST FOR ATTORNEYS’ FEES
                  AMOUNTING TO ONE-THIRD OF THE COMMON FUND IS FAIR AND
                  REASONABLE.

        Plaintiffs hereby request a standard attorneys’ fee amounting to one-third of the common

fund as compensation for the work that Class Counsel performed to obtain this highly beneficial

settlement and to account for the risk that Class Counsel assumed on behalf of the Allentown



                                                 25
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 34 of 47




community. As the Third Circuit has recognized, attorneys who create a common fund benefit for

a class are entitled to a reasonable fee to be paid from this fund. In re Diet Drugs Prods. Liability

Litig., 582 F.3d 524, 546 (3d Cir. 2009) (“Under the common benefit doctrine, an award of

attorney’s fees is appropriate where plaintiff’s successful litigation confers a substantial benefit on

the members of an ascertainable class.”) (citations omitted); In re Rite Aid Corp. Sec. Litig., 396

F.3d 294, 300 (3d Cir. 2005) (“The percentage-of-recovery method is generally favored in

common fund cases because it allows courts to award fees from the fund ‘in a manner that rewards

counsel for success and penalizes it for failure.’”) (quoting In re Prudential Ins. Co. American

Sales Practice Litig. Agent Actions, 148 F.3d 283, 333 (3d Cir. 1998) (“Prudential”)); see also

Mehling v. New York Life Ins. Co., 248 F.R.D. 455, 464 (E.D. Pa. 2008) (“In class cases, counsel

who recover a common fund settlement such as this are entitled to reasonable attorneys’ fees paid

from the fund.”) (citing Boeing v. Van Gemert, 444 U.S. 472, 478 (1980)).

       The common fund approach is preferred because “[a]pplication of the common fund

doctrine ‘prevent[s] … inequity by assessing attorney’s fees against the entire fund, thus spreading

fees proportionately among those benefitted by the suit.’” In re Certainteed Fiber Cement Siding

Litig., 303 F.R.D. at 220 (citing Boeing, 444 U.S. at 478). As noted by another Court in this district

in approving a motion for a fee award in the connection with the class action settlement before it,

“[f]or many years, both the Supreme Court and our [Third Circuit] Court of Appeals have favored

calculating attorney’s fees as a percentage of the class recovery.” Moore v. Comcast Corp., No.

08-cv-773, 2011 WL 238821, at *4 (E.D. Pa. Jan. 24, 2011) (citations omitted).

       The Third Circuit established ten factors for courts to consider in evaluating a request for

attorneys’ fees. These factors are: (1) the size of the fund created and the number of persons

benefitted; (2) the presence or absence of substantial objections by members of the class to the



                                                  26
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 35 of 47




settlement terms and/or fees requested by counsel; (3) the skill and efficiency of the attorneys

involved; (4) the complexity and duration of the litigation; (5) the risk of nonpayment; (6) the

amount of time devoted to the case by plaintiffs’ counsel; and (7) the awards in similar cases. See

In re Rite Aid Secs. Litig., 396 F.3d 294, 301 (3d Cir. 2005) (citing Gunter v. Ridgewood Energy

Corp., 223 F.3d 190, 195 n.1 (3d Cir. 2000). The Third Circuit has identified three other potentially

relevant factors in determining the fairness of a fee petition: (8) the value of benefits accruing to

class members attributable to the efforts of class counsel as opposed to the efforts of other groups,

such as government agencies conducting investigations; (9) the percentage fee that would have

been negotiated had the case been subject to a private contingent fee arrangement at the time

counsel was retained; and (10) any innovative terms of settlement. Prudential, 148 F.3d at 338-

340. However, these factors “need not be applied in a formulaic way ... and in certain cases, one

factor may outweigh the rest.” Gunter, 223 F.3d at 195 n.1; see also In re Flonase Antitrust Litig.,

291 F.R.D. 93, 105 (E.D. Pa. 2013). “What is important is that the district court evaluate what

class counsel actually did and how it benefitted the class.” Prudential, 148 F.3d at 342.

       This Court has determined that “courts within this Circuit have typically awarded

attorneys’ fees of 30% to 35% of the recovery, plus expenses.” In re Ravisent Techs., Inc. Sec.

Litig., 2005 U.S. Dist. LEXIS 6680, *40, Fed. Sec. L. Rep. (CCH) P93, 229 (E.D. Pa. April 18,

2005) (emphasis added) (citing, e.g., In re CareSciences, Inc. Sec. Litig., Civ. A. No. 01-5266

(E.D. Pa. Oct. 29, 2004) (order approving award of attorneys’ fees and expenses amounting to

one-third recovery of $3.3 million settlement fund, plus expenses); In re Corel Corp. Sec. Litig.,

293 F. Supp. 2d 484, 495-98 (E.D. Pa. 2003) (awarding one-third of $7 million settlement fund,

plus expenses); cf. In re Ikon Office Solutions, Inc., 194 F.R.D. 166, 194 (E.D. Pa. 2000) (“In

private contingency fee cases, particularly in tort matters, plaintiffs’ counsel routinely negotiate



                                                 27
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 36 of 47




agreements providing for between thirty and forty percent of any recovery.”). Plaintiffs request a

typical award of one-third of the Gross Settlement Proceeds ($259,886) for Class Counsel, who

provided the necessary expertise and skill to efficiently advance Plaintiffs’ cause and procure this

beneficial settlement for the Class.

                 A.      The Size of the Fund Created and the Number of Persons Benefitted

       The value of the benefit rendered to the Class is an important factor in determining whether

the fee requested is reasonable. See Hensley v. Eckerhart, 461 U.S. 424, 436 (1983) (“most critical

factor is the degree of success obtained”); see also GM Trucks, 55 F.3d at 821 (“the court

apportions the [settlement] fund . . . in a manner that rewards counsel for success”). In assessing

the proposed Settlement, the Court should consider that “[a] settlement is, necessarily, a

compromise between plaintiffs, who did not win their case, and defendants, who did not lose

theirs.” Snell v. Allianz Life Ins. Co. of N. Am. & Fidelity Union Life Ins. Co., No. 97-cv-2784,

2000 WL 1336640, at *17 (D. Minn. Sept. 8, 2000) (internal citations omitted).

       Here, the Settlement Fund of $800,000 provides a substantial benefit to the Class as

compensation for the alleged past property damages incurred during the Class Period. About 340

timely and valid claim forms have already been received by Class Counsel, and it is anticipated

that the monetary distributions to each claimant from the Net Settlement Proceeds will be

significant and amount to more than $1,000. Such a monetary recovery is easily within the

reasonable range of anticipated recovery for an individual claimant alleging nuisance-related

property damages resulting from industrial odors. Further, obtaining a recovery like this for more

than 300 people is an outstanding litigation result that warrants approval of the settlement and the

requested attorneys’ fee.




                                                28
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 37 of 47




                 B.      The Presence or Absence of Substantial Objections by Members of
                         the Class to the Settlement Terms and/or Fees Requested by
                         Counsel

       Not one of the Class Members objected to Plaintiffs’ requested attorneys’ fee. This Court

has previously stated that it is “important to note that there have been no objections to the request

for attorneys’ fees or expenses, or to the settlement itself. This is significant evidence that the

proposed fee request is fair.” In re Ravisent Techs., Inc. Sec. Litig., 2005 U.S. Dist. LEXIS 6680

at *40, Fed. Sec. L. Rep. (CCH) at 229. Here, the total lack of objections to the requested attorneys’

fee of one-third is significant evidence that the “typical” one-third fee plus litigation expenses is

fair and should be approved.

                 C.      The Skill and Efficiency of the Attorneys Involved

       The Third Circuit acknowledges the importance of the skill and efficiency of the attorneys

in fee determinations because “the stated goal in percentage fee-award cases of ensuring that

competent counsel continue to be willing to undertake risky, complex and novel litigation.” In re

Flonase Antitrust Litig., 291 F.R.D. at 104 (citing Gunter, 223 F.3d at 198); see also In re Rio

Hair Naturalizer Prods. Liab. Litig., MDL No. 1055, 1996 WL 780512, at *17 (E.D. Mich. Dec.

20, 1996)(“As the Supreme Court has recognized, without a class action, small claimants

individually lack the economic resources to vigorously litigate their rights. Thus, attorneys who

take on class action matters enabling litigants to pool their claims provide a huge service to the

judicial process.”) (citing Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 161 (1974)). In short, the

“single clearest factor reflecting the quality of class counsels’ service to the class are the results

obtained.” Cullen v. Whitman Medical Corp., 197 F.R.D. 136, 149 (E.D. Pa. 2000); see also In re

Janney Montgomery Scott LLC Fin. Consultant Litig., No. 06-cv-3202, 2009 WL 2137224, at *14

(E.D. Pa. July 16, 2009) (noting “the quality of representation in a case can be measured by the



                                                 29
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 38 of 47




quality of the result achieved.”); In re Linerboard Antitrust Litig., MDL No. 1261, 2004 WL

1221350, at *5 (E.D. Pa. June 2, 2004) (“The result achieved is the clearest reflection of

petitioners’ skill and expertise.”).

        Here, Class Counsel is among a very small number of attorneys who handle this type of

complex litigation, which is risk intensive and has numerous factual and legal hurdles that most

legal practitioners avoid. Class Counsel obtained a significant recovery for the Class in a relatively

short period of time and did so while conserving resources and avoiding costs that would have

detracted from the Class’ ultimate recovery. Nuisance/Negligence claims alleging property

damages for the interference with the use and enjoyment of private property are rarely, if ever,

economically feasible to litigate on an individual basis. Thus, had Class Counsel not undertaken

to litigate these claims, it is overwhelmingly likely that no Class Member would have sought or

obtained any relief through litigation, monetary or otherwise. This reality counsels heavily in favor

of granting Class Counsel’s fee request, as it rewards Class Counsel for undertaking socially

important but “risky, complex and novel litigation.” In re Flonase Antitrust Litig., 291 F.R.D. at

104.

                  D.      The Complexity and Duration of the Litigation

        While settlement has avoided the need for Class Counsel to spend thousands of hours

litigating this case, the other factors counsel in favor of the requested fee award. Environmental

class actions are complex, risky, and relatively novel. The issues and evidence involved are highly

technical and specialized, and in many ways the case law is underdeveloped and/or obscured by

unrelated common law causes of action. Class Counsel has experience navigating these complex

and novel issues and has used that experience to achieve a substantial benefit for the Class, which

they did efficiently and to great effect for the Class. Class Counsel also conducted an extensive



                                                 30
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 39 of 47




investigation into this case and provided vigorous and knowledgeable advocacy throughout the

settlement negotiations. Though this case unfolded over a period of time just under a year, Class

Counsel remained extremely active at all times throughout, as evidenced by the number of hours

expended by class counsel and the informal discovery record developed in the case that permitted

the parties to reach this highly beneficial settlement.

                 E.      The Risk of Nonpayment

       Courts have long recognized that there is some degree of risk that attorneys will receive no

fee – or at least a fee that does not reflect their efforts – when representing a class, as this risk is

inherent when undertaking any contingency fee action. See, e.g., In re Certainteed Fiber Cement

Siding Litig., 303 F.R.D. at 223 (“Any contingency fee [arrangement] includes a risk of no

payment”); O’Keefe v. Mercedes-Benz USA, LLC, 214 F.R.D. 266, 309 (E.D. Pa. 2003) (same).

“Courts routinely recognize that the risk created by undertaking an action on a contingency fee

basis militates in favor of approval.” In re Schering-Plough Corp., 2012 U.S. Dist. LEXIS 75213,

*19, 2012 WL 1964451 (D.N.J. May 31, 2012).

       The risk of non-payment, or extreme underpayment, in cases like this is high.

Environmental class litigation always carries a risk that the case cannot be successfully litigated at

trial on a class-wide basis. Class Counsel undertook to litigate this case on an entirely contingent

basis. In addition to hundreds of hours of time, Class Counsel expended approximately $19,340 in

costs. In the entirely possible scenario in which no recovery was obtained, Class Counsel would

have received nothing in return for these efforts. Therefore, the requested fee properly rewards

Counsel for having undertaken the risk associated with litigating this case and obtaining benefits

for the Class.

                 F.      The Amount of Time Devoted to the Case by Plaintiffs’ Counsel



                                                  31
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 40 of 47




       Class Counsel has spent hundreds of hours litigating this case. (Ex. 1, ¶25). Conservatively,

and without consideration for the hours dedicated to the present motion or the administration of

the settlement that would unfold in the coming weeks, Class Counsel has collectively expended

228.2 hours to this case and significant non-attorney staff time that could not be dedicated to other

matters. (Ex. 1, ¶25). While this settlement was reached in a relatively efficient manner, this result

was only made possible because of Class Counsel’s prior experience, skill, knowledge of the

applicable law, and diligent pre-suit investigation. As discussed below, the number of hours

expended by Class Counsel at their customary hourly rate, and after appropriately accounting for

the risk taken on by Class Counsel in advancing Plaintiffs’ cause, supports the requested one-third

attorneys’ fee.

                  G.     The Awards in Similar Cases

       As discussed supra, 12 the award in this case compares very favorably to other court-

approved industrial air pollution settlements, each of which involved significant discovery and

motion practice prior to mediation and settlement. Additionally, most of the similar cases cited

involved smaller class areas, and thus a lower per-household payment from the common settlement

fund. The compensation that the Class will receive here is outstanding, particularly given the

factual circumstances underlying this case.

                  H.     The Value of Benefits Accruing to Class Members Attributable to the
                         Efforts of Class Counsel as Opposed to the Efforts of Other Groups,
                         such as Governmental Agencies Conducting Investigations



12
   Hamilton v. 3D Idapro Solutions, LLC, Case No. 18-cv-54-jdp (W.D. Wis.) (final approval of
$725,000 settlement with no facility improvements); Keech and Newfield v. Sanimax USA, LLC,
Case No. 18-cv-683 (D. Minn.) (final approval of $750,000 settlement with no facility
improvements); Alley v. Western Sugar Cooperative, Case No. 2017-cv-30078 (Col., Morgan
Cnty. Dist. Ct. with no facility improvements) (final approval of $950,000 settlement); Plass, et al
v. Sanimax USA, LLC, Case No. 2015-cv-000165 (Wis., Brown Cnty. Cir. Ct.) (final approval of
$915,000 settlement with no facility improvements).
                                                 32
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 41 of 47




       The $800,000 settlement fund alone is sufficient to declare this settlement fair, reasonable,

and adequate under Rule 23(e)(2). However, Plaintiffs’ lawsuit has kept pressure on Nestle to

ensure that the facility improvements that it installed are working properly and has created an

incentive for the company to implement additional odor mitigation efforts. Although the common

settlement fund is the primary benefit inuring to the Class, Class Counsel’s efforts in this litigation

have positively impacted quality of life for the entire Class Area by ensuring direct accountability

from the company, whose risk would increase substantially if odor complaints continued to

increase as they had been prior to initiation of this litigation in addition to compensation for past

damages for the historical nuisance odors.

                 I.      The Percentage Fee that Would Have Been Negotiated Had the Case
                         Been Subject to a Private Contingent Fee Arrangement at the Time
                         Counsel Was Retained

       As this Court has noted, “Prudential asks courts to consider fee arrangements that were

negotiated in private contingent fee agreements.” In re Hemispherx Biopharma, Inc., Sec. Litig.,

2011 U.S. Dist. LEXIS 172214, *25. “[W]hen deciding on appropriate fee levels in common-fund

cases, courts must do their best to award counsel the market price for legal services, in light of the

risk of nonpayment and the normal rate of compensation in the market at the time.” In re Synthroid

Mktg. Litig., 264 F.3d 712, 718 (7th Cir. 2001). Thus “[t]he goal of the fee setting process is to

determine what the lawyer would have received if he were selling his service in the market rather

than being paid by Court Order.” In re Linerboard Antitrust Litig., MDL No. 1261, 2004 WL

1221350, at *15 (E.D. Pa. June 2, 2004). Consequently, courts should look to the private market

when assessing the reasonableness of the percentage fee. With respect to this factor, courts in this

district have recognized that “[i]n private contingency fee cases, lawyers routinely negotiate

agreements for between 30% and 40% [] of the recovery.” In re Certainteed Fiber Cement Siding



                                                  33
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 42 of 47




Litig., 2014 WL 1096030, at *26 (citing Esslinger, 2012 U.S. Dist. LEXIS 165773, 2012 WL

5866074, at *14). This Court similarly recently recognized, “fees of 30% or more are common.”

In re Hemispherx Biopharma, Inc., 2011 U.S. Dist. LEXIS 172214, *25.

        In this case, the requested fee award is one-third (33%) and represents a typical contingent

fee negotiated on the private market. Indeed, the retainer agreement entered between Plaintiffs and

Class Counsel in this case called for counsel to cover all costs and risks of the litigation in exchange

for a contingent fee recovery of 35% if settlement prior to trial certification or 40% if settled

thereafter or if tried. (Ex. 1, ¶23). Accordingly, the requested fee is less than the amount privately

negotiated with Plaintiffs and less than the amount for which Class Counsel’s services were sold

on the market. This factor strongly supports approval of a one-third fee because it will roughly

“award counsel the market price for legal services, in light of the risk of nonpayment and the

normal rate of compensation in the market at the time.” In re Synthroid Mktg. Litig., 264 F.3d 712,

718 (7th Cir. 2001).

                  J.      Innovative Terms of Settlement

        This factor is not particularly relevant here. While the Settlement involves significant

monetary relief, that type of relief is typical in nuisance air pollution cases seeking abatement

and/or damages, depending on the underlying factual circumstances of each case. However, in

view of the overwhelming support the other factors lend to Class Counsel’s fee request, as the

other factors outweigh this factor. See Gunter, 223 F.3d at 195 n.1.

                  K.      Lodestar Cross-Check

        While Class Counsel’s fee is reasonable in light of all of the applicable factors, a lodestar

cross-check is a “suggested practice” in the Third Circuit. See In re Cendant Corp., PRIDES Litig.,

243 F.3d 722, 735 (3d Cir. 2001)). The Third Circuit notes that “while useful, [this cross-check]



                                                  34
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 43 of 47




should not displace a district court’s primary reliance on the percentage-of-recovery method.” In

re AT&T Corp., 455 F.3d 160,164 (3d Cir. 2006). “[T]he lodestar cross-check calculation need

entail neither mathematical precision nor beancounting. The district courts may rely on summaries

submitted by the attorneys and need not review actual billing records.” In re Rite Aid Corp. Sec.

Litig., 396 F.3d 294, 306-307 (3d. Cir. 2005).

       “[M]ultiples ranging from one to four are frequently awarded in common fund cases when

the lodestar method is applied[.]’” Prudential, 148 F.3d at 341 (quoting 3 Herbert Newberg &

Albert Conte, Newberg on Class Actions, § 14.03 at 14-5 (3d ed. 1992)); In re Certainteed Fiber

Cement Siding Litig., 2014 WL 1096030, at *27 (same). “Indeed, multiples ranging from 1 to 8

are often used in common fund cases.” Stevens v. SEI Invs. Co., 2020 U.S. Dist. LEXIS 35471,

*39-40, 2020 WL 996418 (E.D. Pa. Feb. 28, 2020) (citing cases).

       Here, the raw lodestar calculation results in a figure of $104,550. (Ex. 1, ¶25). The division

of this number into Class Counsel’s requested fee of $259,886 results in a multiplier of

approximately 2.525, which is squarely in the middle of the standard 1-4 range commonly awarded

in courts across the country and on the low end of the 1-8 multiplier range “often” approved by

this court. (Id., ¶26). Therefore, the lodestar cross check confirms the reasonableness of Class

Counsel’s fee request.

       V.        REIMBURSEMENT             OF      CLASS       COUNSEL’S         EXPENSES         IS
                 WARRANTED.

       It is well established that counsel who create a common fund like the one in this Action are

entitled to reimbursement of litigation costs and expenses. See Fed. R. Civ. P. 23(h). Courts in the

Third Circuit have recognized that attorneys who create a common fund for the benefit of a class

are also entitled to reimbursement of reasonable litigation expenses and costs from the fund. See,

e.g., Fleisher, 2014 WL 866441, at *15; Ikon Office Solutions, Inc., 194 F.R.D. at 192 (internal

                                                 35
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 44 of 47




citations omitted); In re Datatec Sys., Inc. Secs. Litig., No. 04-cv-525, 2007 WL 4225828, at *9

(D.N.J. Nov. 28, 2007) (approving litigation expenses of $45,409.63 which reflect “costs

associated with experts, consultants, investigators, legal research, mediation, meals, hotels,

transportation, word processing, court fees, mailing postage, telephone”); In re Safety

Components, Inc. Securities Litig., 166 F. Supp. 2d 72, 91 (D.N.J. 2001) (finding counsel entitled

to reimbursement of expenses “that were adequately documented and reasonably and appropriately

incurred in the prosecution of the class action”).

       Here, Class Counsel requests reimbursement of $19,340. (Ex. 1, ¶22; Ex. 1(C)). These

expenses are eminently reasonable considering that Class Counsel has borne the entire cost of

providing the class notice and administering the Settlement. Class Counsel has done an exceptional

job of keeping costs low in this case, ensuring the largest possible recovery for the Class. The

request for reimbursement of actual costs is reasonable and should be approved.

      VI.        THE REQUESTED $1,000 SERVICE AWARD FOR                                        THE
                 PLAINTIFFS/CLASS REPRESENTATIVES IS REASONABLE.

       “Incentive awards are not uncommon in class action litigation and particularly where, as

here, a common fund has been created for the benefit of the entire class.” In re Flonase Antitrust

Litig., 951 F. Supp. 2d at 751 (quotations omitted); In re Certainteed Fiber Cement Siding Litig.,

303 F.R.D. at 225 (“The approval of contribution or incentive awards is common, especially when

the settlement establishes a common fund.”). The Flonase court recognized that “courts routinely

approve incentive awards to compensate named plaintiffs for the services they provided and the

risks they incurred during the course of the class action litigation,” noting it is done “as a matter

of practice.” 951 F. Supp. 2d at 751. As other courts within this district have recognized, “there

would be no benefit to Class members if the Class representative had not stepped forward.” See

Serrano v. Sterling Testing Sys., Inc., 711 F. Supp. 2d 402, 424 (E.D. Pa. 2010) (approving

                                                 36
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 45 of 47




contribution award where class representative “devoted time and energy to the litigation,

consulting with counsel as necessary, and fulfilled his obligations as Class representative”). See

also In re Imprelis Herbicide Marketing Sales Practice & Prods. Liability Litig., 296 F.R.D. 351,

371 (E.D. Pa. 2013) (noting incentive awards “reward the public service of contributing to the

enforcement of mandatory laws.”).

       Plaintiffs request a modest service award of $1,000 for Mr. and Mrs. Fuehrer. These service

awards are warranted as a matter of public policy and are well supported by applicable authority.

See generally In re SmithKline Beckman Corp. Secs. Litig., 751 F. Supp. 525, 535 (E.D. Pa. 1990).

The efforts the Plaintiffs in stepping up to pursue this important litigation have achieved substantial

benefits for the Class and merit the requested service awards.

     VII.        CONCLUSION

       For the foregoing reasons, Plaintiffs request that the Court grant their Unopposed Motion

and enter the [Proposed] Final Order Approving Settlement (attached as Exhibit 2), finally (i)

approving and certifying the Settlement Class; (ii) designating Plaintiffs Mark and Lori Fuehrer as

the Class Representatives of the Settlement Class; (iii) designating Kevin S. Riechelson, Steven

D. Liddle, Laura L. Sheets, and Matthew Z. Robb as Class Counsel for the Settlement Class; (iv)

ordering that the notice of the proposed Settlement satisfied the requirements of due process and

Fed. R. Civ. P. 23(e); (v) determining that the Settlement Agreement is fair, reasonable, and

adequate under Fed. R. Civ. P. 23(e); (vi) ordering that all Class Members who elected to opt-out

shall not be bound by the Settlement; (vii) overruling the lone objection to the Settlement; (viii)

awarding an incentive fee of $1,000 to Plaintiffs Mark and Lori Fuehrer; and (ix) awarding

attorneys’ fees to Class Counsel in the amount of $259,886 and reimbursement of litigation

expenses to Class Counsel in the amount of $19,340.

Dated: June 18, 2021                           LIDDLE & DUBIN, P.C.
                                                  37
Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 46 of 47




                             /s/Steven D. Liddle
                             Steven D. Liddle (Pro Hac Vice)
                             Laura L. Sheets (Pro Hac Vice)
                             Matthew Z. Robb (Pro Hac Vice)
                             975 E. Jefferson Avenue
                             Detroit, Michigan 48207
                             (313) 392-0025

                             KAMENSKY COHEN & RIECHELSON
                             KEVIN S. RIECHELSON
                             Kamensky, Cohen & Riechelson
                             194 S. Broad St.
                             Trenton, NJ 08608
                             (609) 394-8585
                             Attorneys for Plaintiffs




                               38
       Case 5:20-cv-03910-EGS Document 29-1 Filed 06/18/21 Page 47 of 47




                                 CERTIFICATE OF SERVICE
       I hereby certify that on June 18, 2021, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to the e-mail
addresses denoted on the Electronic Mail notice list, and I hereby certify that I have mailed the
foregoing document or paper via the United States Postal Service to the non-CM/ECF participants
indicated on the Manual Notice list.
       I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
         Executed on June 18, 2021


                                       By: /s/Matthew Z. Robb




                                                39
